Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
New Claims:
	Applicant has added new claim 3. The claim 3 is appears to be a combination of both claim 1 and 2. The claim has grounding the orginal disclosure and will be entered and judged on its merits
102/103:
	Applicant has amended independent claim 1 to explicitly claim notifying when the operation is disabled and when it is enabled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The previously cited prior art Ruoff US20170077845, while provided teachings for displaying of a message in the event of disabling/preventing actuation of the roof it, lacks teachings/suggestions to display a message when the actuation is enabled/switched to enabling. Thus the amendment claim language overcomes the previous rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2971202, “
Hydraulic Circuit For Controlling Movement Of Retractable Roof And Rear Boot Lid Of Motor Vehicle, Has Unit Deciding Whether To Trigger Alarm Or To Reverse Or Stop Movement Based On Measured And Reference Pressure Values Comparison Result”, Le Camus et al.
	Regarding Claim 1, Le Camus teaches “A roof opening and closing system, comprising: an opening and closing device for opening and closing a roof of a convertible vehicle, the opening and closing device including a motor;”( “The present invention relates to the hydraulic circuit of a motor vehicle equipped with a retractable roof comprising an anti-pinch device. The invention also relates to a motor vehicle having a retractable roof whose opening and closing are controlled by the hydraulic circuit above.”);” and a controller for determining, with respect to at least one of opening and closing operations of the opening and closing device, whether to enable or disable the operation;”( Thus, the anti-pinch device of the hydraulic circuit is able to detect an abnormal deviation of the pressure measured by the sensors as a function of the position of the actuator and to decide the triggering of an alarm, the stop or the reversing the movement of the roof or cover to prevent pinching. Such an anti-pinch device is both simple and reliable. Preferably, the anti-pinch device further comprises means for correcting the pressure measured by each sensor as a function of the temperature, the vehicle speed, the slope and the inclination of the vehicle.);” and a notifying device for notifying a user when the operation is enabled and when the operation is ( The hydraulic circuit 22 controls the motorized opening 23 that is to say the roof and the trunk lid. The hydraulic circuit 22 is itself controlled by a control box 24 which is in operative relation with the sensors 9, 11, 10, 12, 21 and which therefore incorporates the anti-pinch device shown in FIG. The control unit 24 is furthermore in operative relation with the central control computer 25 of the vehicle. The on-board computer 26 may be designed to display normal or faulty operating states of the anti-pinch device.” Here the “designed to display normal or faulty operating states of the anti-pinch device” teaches displaying of when normal (enabled) and when abnormal (disabled) occur.)
Allowable Subject Matter
 Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance: No prior art was found to teach the displaying of a message indicating/when the roof actuation is enabled wherein the enabling/disabling is based on “burn protection”. While there is plenty of prior art for the displaying of warning/notification message for when the actuation of a convertible roof is disabled and/or when it is being actuated, no prior art was found to demand the displaying of a message when the operation of it is enabled. Thus the amendment to the independent claims demanding the display of a message when enabled distinguishes the claims over the prior art. 
	The closest piece of prior art found was a switch indicating if a child lock (and thus if the window operationg (lowering/raising) is enabled or displayed), JP2009002058, Sugawara et al, but that isn’t the same as indicating the enablement of disabling of the a convertible roof based on the condition of the actuators. And to try to use the reference to render the applicant’s claims obvious would be improper/hindsight bias. Further Sugawara only calls for a switch not a display indicating this information. Thus in addition to the claim language demanding displaying when enabled, the claim language indicated that the notifying device is on a display screen further distinguishes the claims from Sugawara.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA2399950, “Arrangement for a Switch Equipped Steering Wheel”, Badarneh Ziad; US20030005692, “Hydraulic Actuating Device for a Convertible Top Assembly of a Vehicle”, Mentink et al. US20060178795, “Method for Automating the Opening and/or Closing of Vehicle Opening Elements”, Queveau et al; KR20120014444, “Apparatus and Method for Controlling Sunroof with Touch Panel”, Kim Sa Rah; US20120221188, “Vehicle HMI Replacement”, Kelly III; 
	Badarneh Ziad teaches a steering wheel display system which includes a display for the controls of a sunroof. No details are mentioned that suggest that the display for the sunroof has a message system for enabled or disabled. Pertinent in that it is a physical display system including a sunroof.
	Mentink et al teaches a roof actuation system which includes burnout protection/measuring of voltage to prevent roof actuator damage. No mention of displaying warnings/messages of the roof actuation being enabled.
	Queveau et al provides a roof opening and closing system which includes warning the driver. Queveau does say that a message can be displayed indicating the “operating mode” of the roof, however a review of the document leads to the interpretation that “operating mode” is akin to disabled, slowed/pinch type protections of the elements, not that the roof actuation has been enabled.

	Kelly III provides a vehicle component status display system. No mention of a convertible roof system or that a message is displayed when a component is switched from disabled to enabled or enabled to displayed. In other words Kelly III teaches a system in which it is possible to find a status message of the component based on menu navigation through the system but not that the same as component status is proactively displayed/warned to the driver of the car.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661